On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that dismissed appellant’s appeal to that Court from Supreme Court’s order denying reargument, dismissed, without costs, upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Consti*981tution; appeal, insofar as taken from that portion of the Appellate Division order that modified and otherwise affirmed Supreme Court’s October 6, 1994 order, dismissed, without costs, upon the ground that no appeal lies as of right to the Court of Appeals from an Appellate Division order absent a dissent by at least two Justices or the direct involvement of a substantial constitutional question (CPLR 5601). Motion for poor person relief dismissed as academic.